Citation Nr: 1525745	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-32 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence was received to reopen the issue of service connection for residuals of injury to second toe, right foot (previously residuals of dislocated toes of the right foot).  

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a breathing disability.

4.  Entitlement to service connection for a stomach disability, to include gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for acquired psychiatric disorder.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law
ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to January 1960.

These matters come before the Board of Veterans' Appeals (Board) from a rating decision issued by the RO.  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for acquired psychiatric disorder, a breathing disability, and a stomach disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 1983 decision, the Board denied the Veteran's appeal as to the claim of service connection for residuals of dislocated toes of the right foot.  The Chairman of the Board did not order reconsideration.

2.  Evidence received since the May 1983 decision, i.e., current VA outpatient treatment records, does not relate to a previously unestablished fact necessary to substantiate the claim.

3.  A back disability, to include degenerative disc disease of the lumbosacral spine, was not manifest during service and did not manifest to a compensable degree within one year from separation from service, and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The May 1983 Board decision that denied the claim for residuals of dislocated toes of the right foot is final.  38 U.S.C.A. § 7104(a) (West 1982); 38 C.F.R. 
§§ 20.1100(a), 20.1104 (1982).

2.  Evidence received since the May 1983 decision is not new and material and the claim for service connection for residuals of injury to second toe, right foot is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  A back disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1111, 1131, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  In March 2013, the Veteran was given notice of the information and evidence necessary to substantiate a claim for disability compensation.  He was advised of the information he was responsible for providing and of the evidence VA would attempt to obtain.  Notice was provided addressing how VA assigns disability ratings and effective dates.  The claims were adjudicated after receipt of the notice letter. 

VA has satisfied its duty to assist.  The claims folder, to include the VBMS and Virtual VA files, contain service treatment records and VA medical records.  The Veteran was also afforded a VA examination regarding his back disability.  The examination contains findings necessary for rating purposes and is considered adequate, as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale. 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (2014).


New and Material

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  
An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In May 1983, the Board denied the Veteran's claim for residuals of dislocated toes of the right foot.  As reconsideration was neither sought nor granted, the decision became final. 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.1100(a), 20.1104.  The Board now turns to whether new and material evidence has been presented to warrant reopening the claim.

The Board's denial of service connection was based on the fact that the evidence showed that the Veteran had an injury of the second metatarsophalangeal joint of the right foot in October 1959 that resolved in service with no chronic residuals.  The decision noted that the Veteran's service separation examination did not show any abnormalities of the right foot and subsequent treatment reports contained no clinical findings of residuals of either a dislocated right big toe or an injury to the second metatarsophalangeal joint of the right foot.  Based on the evidence above, the Board found that there was no reasonable basis to find that service connection for residuals of toe disabilities of the right foot was warranted.  The evidence before the Board were service treatment records and VA treatment records from 1977 through 1982.  In essence, at the time of the prior denial, there was no evidence of a post service right foot disability.  

Since the Board decision, the Veteran stated that he wished to reopen his claim for service connection for his right foot and dislocated toe on his right foot due to increasing pain, fever, and lack of mobility.  He submitted treatment reports from Evansville VA clinic from January 2012 to May 2013.  The records do not show a current disability to the right foot, nor the second toe of the right foot.

Based on the above evidence, the Board finds that new and material evidence has not been received to reopen the claim of service connection for residuals of injury to second toe, right foot.  All of the evidence received is redundant or cumulative of the evidence that was previously considered by the Board at the time of the May 1983 denial.  This includes the Veteran's statements alleging a current right foot and toe disability and the Evansville VA clinic treatment reports.  The basis for the Board's denial was essentially that the evidence did not show a current disability.  The Veteran's additionally submitted statement asserting a right foot and toe disability and treatment records that do not show a current right foot disability, does not cure a prior evidentiary defect; it is merely redundant and cumulative evidence.  

For the foregoing reasons, the evidence submitted since the May 1983 Board decision is redundant and cumulative of the evidence already of record and does not relate to any of the bases for the prior denial.  The evidence is therefore not new and material and reopening of the claim is not warranted.  The benefit-of-the-doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis (degenerative joint disease), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a).  Id.

As an initial matter, the record contains some evidence of a pre-existing back disability and the Board must therefore determine whether the presumption of soundness applies to the current case, and if so, whether it has been rebutted.  A veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111. 

This presumption has been extended to any veteran who served in the active military, naval, or air service after December 31, 1946. 38 U.S.C.A. § 1137.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b). 

The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111. 

The service treatment records (STRs) contain some evidence of a pre-existing back disability.  In March 1959, the examiner noted that the Veteran stated he had back pain for 1 to 2 years.  He also asserted that he injured his back at Chrysler Corporation prior to service.  

The Veteran did not indicate at the time of his entrance into service that he had a pre-existing injury to his back.  Also, his spine was normal upon the induction examination in July 1957. 

As no back disability was noted at the time of the Veteran's enlistment, the presumption of soundness applies and can only be rebutted with clear and unmistakable evidence that the back disability pre-existed service and was not aggravated therein.  See 38 U.S.C.A. § 1111.

The Board finds that the evidence does not clearly and unmistakably establish that the Veteran had a pre-existing back disability at the time of his enlistment into active service. 

Although it was noted that he sustained an injury to his back prior to service, as noted above, examination of the spine was normal in July 1957.  There were no residuals found during the induction examination or a diagnosis related at the time of entry.  Also, the Board notes that the Veteran does not claim that a back disability pre-existed his service

As the record does not contain clear and unmistakable evidence that demonstrates the presence of a pre-existing back disability, the presumption of soundness is not rebutted and the Board will consider the Veteran's claim as one for direct service connection, rather than one based on aggravation.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this case, the Veteran claims that his current degenerative disc disease of the lumbar spine is linked to his back injury in service.   

As noted above, STRs show a single complaint for back pain in March 1959.  The examiner noted that the Veteran stated he had back pain for 1 to 2 years.  He also asserted that he injured his back at Chrysler Corporation prior to service.  The diagnosis at the time was remote possibility of very mild back strain, not acute.  The July 1957 induction examination showed a normal spine upon entrance to service.  The December 1959 separation examination also showed a normal spine.

In VA form 21-526 Veteran's Application for Compensation or Pension the Veteran filed a claim for service connection for a back disability and indicated that the disability began in 1975.  He also indicated that he received treatment for his back disability at VA.

VA medical treatment records show that the Veteran had multiple complaints of back pain beginning in 1977.  A June 1977 VA medical record indicates that the Veteran claimed he injured his back in 1973 at a corporation but was denied compensation.  

In April 2013, the Veteran underwent a VA examination.  During the examination, the Veteran reported that he injured his back lifting at work in 1974-1975.  The examiner indicated that the Veteran had conservative treatment and job modification due to the injury.  He stated that there was no diagnosis until several months later when a doctor told the Veteran there was disc degeneration.  

An X-ray examination revealed degenerative disc disease of the lumbosacral spine.  After review of the claims file, the examiner opined that the Veteran's degenerative disc disease was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He explained that there was a 15 year span of no back pain at all after the initial injury during service until the onset of back pain eventually followed by the degenerative disc disease.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for the Veteran's back disability is not warranted.  

The evidence deemed most probative by the Board establishes that the Veteran's in-service back complaint is unrelated to his current back pathology.  In short, there is simply no evidence linking the Veteran's current degenerative disc disease to service.  The objective April 2013 VA examiner establishes that the noted March 1959 back pain is not related to the current degenerative disc disease of the lumbar spine which had its onset around 1975, 15 years after service.  The Board notes that the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Additionally, the record establishes that arthritis was not "noted," diagnosed or identified during service.  In light of the treatment records and normal separation examination, it may only be concluded that the Veteran did not have characteristic manifestations sufficient to identify the disease entity during service or within one year of separation.  Finally, there is no credible evidence of continuity of symptomatology since separation from service.  Accordingly, the provision of 38 C.F.R. § 3.303(b) are not applicable.  See Walker v. Shinseki, 708 F.3d at 1331.

In sum, the evidence deemed most probative by the Board demonstrates that the Veteran's in-service back complaint is unrelated to his current degenerative disc disease of the lumbosacral spine.  The evidence demonstrates that degenerative disc disease did not manifest until many years after the Veteran's separation from service, and is not otherwise related to his service.  Accordingly, service connection is not warranted.


ORDER

The application to reopen the claim of service connection for residuals of injury to second toe, right foot is denied.  

Service connection for a back disability is denied.


REMAND

After a review of the record, further development is required prior to appellate handling of the Veteran's claims.

Breathing and Stomach disability

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); Robinette v. Brown, 8 Vet. App. 69 (1995). 

In a claim of service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's disability or disease may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4). 

In this case, the record contains VA outpatient treatment records that show the Veteran's complaints of breathing and stomach problems.  The records show a long history of complaints of diarrhea and allergies.  He has been diagnosed with chronic rhinitis and GERD.  In December 1958 STRs note the Veteran's stomach.  It is not clear to the Board whether the Veteran's long history of complaints of breathing and stomach problems are related to service.

There has been no VA examination to determine if there is a causal relationship between the Veteran's current chronic rhinitis and/or GERD and service or an event.  Thus, the Board finds that an examination is needed.

Acquired psychiatric disorder

As part of the duty to assist, VA shall make reasonable efforts to obtain relevant records including private records that the claimant adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).

A letter dated in January 2013 from Evansville State Hospital Division of Mental Health and Addiction indicated that the Veteran received treatment in April 1962 and his records have been sent to their archives storage center.  The letter specified that the Hospital made two attempts to contact VA to confirm they wanted the medical records but were unsuccessful.  

Thus, the RO should attempt to obtain copies of all outstanding treatment records referable to the Veteran's acquired psychiatric disorder.  The RO should request that the Veteran provide information referable to any other VA or non-VA treatment rendered the Veteran for his acquired psychiatric disorder.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ shall make reasonable efforts to contact the Veteran in order to request that he provide sufficient information and authorization so that copies of all outstanding treatment records or examination testing referable to the Veteran's acquired psychiatric disorder can be obtained and associated with the record.  This should include any available records from Evansville State Hospital Division of Mental Health and Addiction.

The letter should invite the Veteran to submit any other medical evidence or treatment records in support of his claim.

Also, at least two attempts should be made to obtain the records unless it is clear that a second attempt would be futile and, if so, the reason therefore should be stated.

All efforts to obtain records must be documented in the claims folder. 

2.  After any additional records have been obtained, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed breathing disability, to include chronic rhinitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any current breathing disability, to include chronic rhinitis is due to the Veteran's period of active service.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.  

A complete rationale should accompany each opinion provided.

3.  After any additional records have been obtained, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed stomach disability, to include GERD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any current  stomach disability, to include GERD is due to the Veteran's period of active service.  The examiner should consider the in service notation of the Veteran's stomach. 

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.  

A complete rationale should accompany each opinion provided.

3.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


